DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the application filed on 11/27/2019. Claims 1-30 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10, 23-24 and all dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim allows for the thoracic section to be stationary as recited in the limitation “said thoracic section in one alternative being stationary” but, in the alternative, the thoracic section may be “selected from the group consisting of movable, fixed and combinations thereof in position”. If “fixed” is chosen from the alternative options, it is unclear how “fixed” is an alternative to “stationary”.  Furthermore, the next limitation recites “said thoracic section being fixed proximate the first end and movable proximate said second end of said apparatus” which requires that the thoracic section is movable and therefore conflicts with the limitations that the thoracic section may be “stationary” or fixed”. For examination purposes, the examiner interprets the claim to mean that the thoracic section is movable.
Regarding claim 10, it is unclear what is meant by the limitation “wherein said curve like motion oscillates from said first end to said second end and from said second end to said first end.” The only “first end” recited in the claims is found in claim 1 line 2 and line 9 where the thoracic section is fixed at the first end and the first end is the first end of the apparatus. There is no support in the specification or drawings for the curve like motion to oscillate from said first end to said second end of the apparatus. For examination purposes, the examiner interprets the limitation to mean that the curve-like motion oscillates from one end of the cervical section to the other end of the cervical section.
Claim 23 recites the limitation "the curve like motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the curve like motion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badger (US 2019/0015235 A1).
With respect to claim 1, Badger teaches An apparatus for manipulating/correcting the cervical curvature of a user (Fig.1, Abstract), said 5apparatus comprising a top, a bottom, a first end, a second end, a first side and a second side (see annotated Fig.1 below), wherein: proximate said top, a thoracic section for receiving at least one region of said user, said at least one region selected from the group consisting of: a upper back region of said user, and a thoracic region of the user (see Fig.2 and annotated Fig.1 below); said thoracic section in one alternative being 10stationary; in another alternative, said thoracic section being selected from the group consisting of movable, fixed and combinations thereof in position (the thoracic section is movable when air shims 62 and 64 are inflated the second end of the apparatus is raised as shown in Fig.5); said thoracic section being fixed proximate the first end and movable proximate said second end of said apparatus (the first end is fixed and the second end rotates about a hinge on the first end as shown in Fig.1); proximate said top, a cervical section for receiving a cervical curve region of the 15user (at neck alignment mechanism 18); said cervical section being selected from the group consisting of fixed and movable, wherein when said cervical section is movable, said cervical section is movable in at least one of the following: with a traction path in at least one of the following planes vertical, horizontal and combinations thereof; or  20movable in an arc-like motion along the vertical plane (the neck alignment mechanism 18 is a roller with a traction path in a horizontal plane).

    PNG
    media_image1.png
    711
    685
    media_image1.png
    Greyscale

With respect to claim 2, Badger teaches wherein said apparatus is movable in relation to the fixed end of the thoracic section to the cervical section between an angle of from 0 degrees to about 90 degrees relative to the bottom of the apparatus and the horizon (the apparatus is movable about a hinge on the fixed end of the thoracic section via air shims that are inflatable, as shown in Fig.’s 5 and 6, and can be deflated as shown in Fig.4, thereby raising or lowering the second end of the device between an angle of 0 and 90 degrees as shown in the figures and described in [0057]).
With respect to claim 3, Badger teaches wherein said cervical section further comprises at least one 25head (roller 18).
With respect to claim 12, Badger teaches for use with a user in a position between a supine position and a Fowler's position (the apparatus is fully capable of being used in any position in which a user is on their back).
With respect to claim 17, Badger teaches wherein said at least one head is a u-shaped cradle (the roller 18 has a u-shaped profile that can cradle the user’s neck).
With respect to claim 25, Badger teaches further comprising at least one headband (Fig.2, 38) connectable to said apparatus proximate said cervical section of said apparatus (see Fig.2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3- 11, 13-14, 18, 21-22, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Badger in view of Yamazaki et al. (US 2003/0199796 A1).
With respect to claim 1, Badger teaches An apparatus for manipulating/correcting the cervical curvature of a user (Fig.1, Abstract), said 5apparatus comprising a top, a bottom, a first end, a second end, a first side and a second side (see annotated Fig.1 below), wherein: proximate said top, a thoracic section for receiving at least one region of said user, said at least one region selected from the group consisting of: a upper back region of said user, and a thoracic region of the user (see Fig.2 and annotated Fig.1 below); said thoracic section in one alternative being 10stationary; in another alternative, said thoracic section being selected from the group consisting of movable, fixed and combinations thereof in position (the thoracic section is movable when air shims 62 and 64 are inflated the second end of the apparatus is raised as shown in Fig.5); said thoracic section being fixed proximate the first end and movable proximate said second end of said apparatus (the first end is fixed and the second end rotates about a hinge on the first end as shown in Fig.1); proximate said top, a cervical section for receiving a cervical curve region of the 15user (at neck alignment mechanism 18); said cervical section being selected from the group consisting of fixed and movable, wherein when said cervical section is movable, said cervical section is movable in at least one of the following: with a traction path in at least one of the following planes vertical, horizontal and combinations thereof; or  20movable in an arc-like motion along the vertical plane (the neck alignment mechanism 18 is a roller with a traction path in a horizontal plane).
Badger does not teach a traction path in a combination of horizontal and vertical planes.
However, Yamakazi teaches a cervical massage device (Fig.1) with a traction path in a combination of horizontal and vertical planes (see path in Fig.5 and [0005], “and to realize a portable massaging apparatus having a pair of massaging balls that can move more widely in both horizontal and vertical directions, enabling massaging area extension and generating a more natural massaging touch similar to hand massaging.”).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to substitute the cervical section roller of Badger with the cervical section massage device of Yamakazi to provide a natural massage that may be provided in both vertical and horizontal planes to the cervical area of the user.
With respect to claim 3, Badger as modified teaches wherein said cervical section further comprises at least one head (Yamakazi, Fig.1, 3).
With respect to claim 4, Badger as modified teaches wherein said cervical section further comprises at least two heads (Yamakazi, Fig.1, 3 and 4).
With respect to claim 5, Badger as modified teaches wherein said at least two heads (Yamakazi, 3 and 4) are spaced apart from each other along a horizontal plane resulting in a horizontal distance between each of said 30at least two heads (Yamakazi, Fig.1, 3).
With respect to claim 6, Badger as modified teaches wherein said horizontal distance between each of said at least two heads is adjustable from a first position to a second position (Yamakazi, see Fig.2 when adjusting shaft is turned, sliding blocks 23 and 24 move along the shaft closer or further away from each other resulting in the holding frame 13 bending upward and the driving shafts of each head moving away from each other as described in [0027]-[0032]).
With respect to claim 7, Badger as modified teaches wherein said at least one head is adjustable in height from a first position to a second position (Yamakazi, see Fig.2 when adjusting shaft is turned, sliding blocks 23 and 24 move along the shaft closer or further away from each other resulting in the holding frame 13 bending upward and the massage heads in turn are adjusted upward or downward with the bending shaft [0027]-[0032]).
With respect to claim 8, Badger as modified teaches wherein said at least one head is movable in a curve like motion (Yamakazi, [0006], each head moves in a circular motion. See also Fig.5).
With respect to claim 9, Badger as modified teaches wherein said at least two heads are movable in a curve like motion (Yamakazi, [0006], each head moves in a circular motion. See also Fig.5).
With respect to claim 10, Badger as modified teaches wherein said curve like motion oscillates from said first end to said second end and from said second end to said first end (Yamakazi, the massage heads rotate from a first end to a second end of the cervical section, when the head begins to move it starts at one end, rotates to the other end, then rotates back to the first end of the cervical section.)
With respect to claim 11, Badger as modified teaches wherein said curve like motion is generated by a motor (Yamakazi, [0024], motor 18 Fig.3) connected to at least one gear (“worm wheel” 16 and 17, [0025]) connected to said at least one head (3 and 4) via a link arm (shafts, 11 and 12) and a drive arm (shaft cylinders, 9 and 10).
With respect to claim 13, Badger as modified teaches wherein said at least one head comprises a shape selected 15from the group consisting of a hemisphere, a spherical cap (spherical dome), a hemiellipsoid, a cone, a roller wheel and combinations thereof (Yamakazi, hemisphere top, [0019], see Fig.1).
With respect to claim 14, Badger as modified teaches wherein said at least two heads each comprise a shape selected from the group consisting of a hemisphere, a spherical cap (spherical dome), a hemiellipsoid, a cone, a roller wheel and combinations thereof (Yamakazi, hemisphere top [0019], see Fig.1).
With respect to claim 18, Badger as modified teaches wherein said at least one head (Yamakazi, 3 and 4) is made of material 25comprising silicon, rubber, inflatable material, polyurethane, plastic, cell foam, gel, gel foam and combinations thereof (Yamakazi, [0020], “soft and elastic rubber or resin such as polyurethane”).
With respect to claim 21, Badger as modified teaches wherein said at least one head further comprises a degree of articulation between 00 to about 450, selected from longitudinal articulation, lateral (or transverse) articulation and combinations thereof (Yamakazi, lateral articulation, the further the holding frame is bent upwards the more the degree of articulation of the massage heads increases).
With respect to claim 22, Badger as modified teaches wherein said at least two heads each further comprise a degree of articulation between 00 to about 450, selected from longitudinal 10articulation, lateral (or transverse) articulation and combinations thereof (Yamakazi, lateral articulation, the further the holding frame is bent upwards the more the degree of articulation of the massage heads increases).
With respect to claim 28, Badger as modified teaches wherein said curve like motion oscillates from said first end to said second end and from said second end to said first end (Yamakazi, the massage heads rotate from a first end to a second end of the cervical section, when the head begins to move it starts at one end, rotates to the other end, then rotates back to the first end of the cervical section.)
With respect to claim 29, Badger as modified teaches wherein said curve like motion is generated by a motor (Yamakazi, [0024], motor 18 Fig.3) connected to at least one gear (“worm wheel” 16 and 17, [0025]) connected to said at least one head (3 and 4) via a link arm (shafts, 11 and 12) and a drive arm (shaft cylinders, 9 and 10).

Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Badger and Yamakazi as applied to claims 13-14 above, and further in view of Fleming (US 2018/0049938 A1).
With respect to claims 15 and 16, Badger as modified teaches the limitations of claims 13 and 14.
Badger as modified does not teach wherein said one and two heads each have a textured surface.
However, Fleming teaches a massage head comprising a textured surface ([0078]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the heads of Badger as modified to further comprise a textured surface as taught by Fleming to enhance the massage sensation provided by the massage heads.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Badger and Yamakazi as applied to claims 3 and 4 above, and further in view of Kim et al. (US 2008/0177212 A1).
With respect to claims 19 and 20, badger as modified teaches the limitations of claims 3 and 4.
Badger as modified does not teach wherein said at least one (two) head(s) further comprises characteristics to further stimulate and or massage the cervical region selected from the group consisting of vibration, temperature adjustment (heat/cold), electro- 30 stimulation, rollers and combinations thereof.
However, Kim teaches massage heads (22) comprising embedded heat lamps to provide heat to the treated area ([0011]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage heads of Badger as modified to further comprise embedded heat lamps as taught by Kim to provide heat and warmth to the treated area.

Claim(s) 1, 3-4, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Julian (7,306,570 B1) in view of Badger, (US 2019/0015235 A1) and further in view of Jones (US 2008/0045869 A1).
With respect to claim 1, Julian teaches An apparatus (Fig.2) for manipulating/correcting the cervical curvature of a user (via neck massagers 28), said 5apparatus comprising a top, a bottom, a first end, a second end, a first side and a second side, (see annotated Fig. 2 below) wherein: proximate said top, a thoracic section for receiving at least one region of said user, said at least one region selected from the group consisting of: a upper back region of said user, and a thoracic region of the user; said thoracic section in one alternative being 10stationary; in another alternative, said thoracic section being selected from the group consisting of movable (movable via back massagers 30), fixed and combinations thereof in position; proximate said top, a cervical section for receiving a cervical curve region of the 15user (see annotated Fig.2 below); said cervical section being selected from the group consisting of fixed and movable (movable via neck massagers 18) , wherein when said cervical section is movable, said cervical section is movable in at least one of the following: with a traction path in at least one of the following planes vertical, horizontal and combinations thereof (neck massagers 28 move in the vertical plane via vibration and horizontal plane via rotation, col.4, lines 31- 65); or  20movable in an arc-like motion along the vertical plane.

    PNG
    media_image2.png
    569
    513
    media_image2.png
    Greyscale

Julian does not teach said thoracic section being fixed proximate the first end and movable proximate said second end of said apparatus.
However, Badger teaches a posture apparatus wherein said thoracic section being fixed proximate the first end (see annotated Fig.1 in rejection of claim 1 in view of Badger above) and movable proximate said second end of said apparatus (the thoracic section is movable when air shims 62 and 64 are inflated the second end of the apparatus is raised as shown in Fig.5, where the second end rotates about a hinge at the first end) to provide an adjustable height for the maximum assistance in posture alignment and modification ([0058]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the back cushion and therefore the thoracic section of Julian to be movable at the second end and fixed at the first end as taught by Badger to provide an adjustable height to provide assistance in posture alignment and modification.
With respect to claims 3 and 4, Julian teaches wherein said cervical section further comprises at least (one) two head(s) (neck massage heads 28).
With respect to claims 23 and 24, Julian teaches the limitations of claims 3 and 4 and teaches that the massage heads provide a tapping motion during the curve like motion thereof (col.4, lines 54-65, where the massage heads are individually vibratable via vibration units known in the art, and where vibration would provide a tapping motion to the user while simultaneously moving in a rotational motion). Julian teaches that the vibration is provided by a vibration units that are known in the art (col.4, lines 56-58).
Julian does not teach wherein said at least one head further comprise a piston allowing for a tapping or hammer like action during the curve like motion thereof.
However, Jones teaches a similar massage apparatus (Fig.5) and teaches that a piston is a known device for providing vibration to a massage head ([0013], Fig.5, 26).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the massage heads of Julian to comprise pistons in the heads as a known vibration unit for providing vibration to a massage head as taught by Jones.

Claim(s) 26 is rejected under 35 U.S.C. 103 as being unpatentable over Julian (7,306,570 B1) in view of Badger (US 2019/0015235 A1).
With respect to claim 26, Julian teaches An apparatus capable of correcting posture, relieving cervical tension, impingement, migraines and headaches and restoring the cervical arc (Fig.2, neck and back massage, col. 1, lines 19-27); the apparatus comprising a back cushion with a 20rotating massager (“neck massage heads” 28) that aids in compression of cervical spine lordosis, and includes continuous passive range of motion (neck massage heads continuously rotate, col. 4, lines 31-43) that is targeted at the suboccipital triangle (see continuous rotation of massage heads 28 in Fig.18 and 19, the massage heads are neck massage heads capable of targeting the suboccipital triangle).
Julian does not teach that the back cushion is a wedge.
However, Badger teaches an apparatus for correcting posture (Fig.2 and Fig.5) comprising a back wedge (back plate 12 and 16 create a wedge fixed at one end via a hinge) to provide an adjustable height to for the maximum assistance in posture alignment and modification ([0058]).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the back cushion of Julian to be wedge shaped to provide an adjustable height to aid in the posture alignment and modification as taught by Badger.

Allowable Subject Matter
Claims 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose “wherein said curve like motion is generated by at least two motors, each motor being connected to at least one pulley connected to said at least one head via a link arm, a belt and horizontal and vertical guide rails, wherein each of 25said at least two motors independently controlling horizontal and vertical curve like motion, whereby each of said at least two independently controlled motors result in a variety of arc path patterns corresponding to varying physiological needs and outcomes.” In combination with the rest of the limitations of the claims. The closest prior art of record, Badger in view of Yamakazi instead discloses one motor controlling the motion of both heads. This limitation is neither anticipated nor found obvious by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han (US 2011/0004131 A1) teaches a cervical massaging device with an arc like motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785